     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: DANIEL TRIPPIEDI
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     DANIEL TRIPPIEDI, an individual,
12                                            Complaint For Damages And
13                    Plaintiff,              Injunctive Relief For:

14   v.                                        1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
                                                  ACT OF 1990, 42 U.S.C. §12181 et
16   CITY OF ONTARIO, a government                seq. as amended by the ADA
     entity; and DOES 1-10, inclusive,            Amendments Act of 2008 (P.L. 110-
17
                                                  325).
18                   Defendants.
19                                             2. VIOLATIONS OF THE UNRUH
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21

22         Plaintiff, DANIEL TRIPPIEDI (“Plaintiff”), complains of Defendants CITY
23   OF ONTARIO, a government entity; and Does 1-10 (“Defendants”) and alleges as
24   follows:
25                                          PARTIES
26         1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
27   in performing one or more major life activities because he is paraplegic, including
28   but not limited to: walking, standing, ambulating, and sitting. As a result of these

                                                1
                                           COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 2 of 9 Page ID #:2


 1   disabilities, Plaintiff requires a wheelchair for mobility. With such disabilities,
 2   Plaintiff qualifies as a member of a protected class under the Americans with
 3   Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of
 4   2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set forth
 5   at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’ facility
 6   and prior to instituting this action, Plaintiff suffered from a “qualified disability”
 7   under the ADA, including those set forth in this paragraph. Plaintiff is also the
 8   holder of a Disabled Person Parking Placard.
 9           2.   Plaintiff is informed and believes and thereon alleges that Defendant
10   CITY OF ONTARIO, a government entity, owned the property located at 4000 E.
11   Ontario Center Parkway, Ontario, CA 91764 (“Property”) on or around October 20,
12   2019.
13           3.   Plaintiff is informed and believes and thereon alleges that Defendant
14   CITY OF ONTARIO, a government entity, owns the Property currently.
15           4.   Plaintiff does not know the true name of Defendants, its business
16   capacity, its ownership connection to the Property serving Toyota Arena
17   (“Business”), or its relative responsibilities in causing the access violations herein
18   complained of. Plaintiff is informed and believes that each of the Defendants herein,
19   including Does 1 through 10, inclusive, is responsible in some capacity for the
20   events herein alleged, or is a necessary party for obtaining appropriate relief.
21   Plaintiff will seek leave to amend when the true names, capacities, connections, and
22   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
23                              JURISDICTION AND VENUE
24           5.   This Court has subject matter jurisdiction over this action pursuant
25   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
26           6.   This court has supplemental jurisdiction over Plaintiff’s non-federal
27   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
28   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
                                                 2
                                            COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 3 of 9 Page ID #:3


 1   federal ADA claims in that they have the same nucleus of operative facts and
 2   arising out of the same transactions, they form part of the same case or controversy
 3   under Article III of the United States Constitution.
 4          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 5   real property which is the subject of this action is located in this district and because
 6   Plaintiff's causes of action arose in this district.
 7          8.     Plaintiff has complied with the pre-filing statutory requirements by
 8   submitting a claim for damages with Defendant CITY OF ONTARIO, a
 9   government entity, on April 1, 2020.
10          9.     On May 7, 2020, Plaintiff received a letter from Defendant CITY OF
11   ONTARIO, a government entity, rejecting the claim for damages.
12                                FACTUAL ALLEGATIONS
13          10.    Plaintiff went to the Business on or about October 20, 2019 for the dual
14   purpose of attending his stepdaughter’s graduation ceremony (“Event”) and to
15   confirm that this public place of accommodation is accessible to persons with
16   disabilities within the meaning federal and state law.
17          11.    The Business is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19          12.    Parking spaces are one of the facilities, privileges, and advantages
20   reserved by Defendants to persons at the Property serving the Business.
21          13.    Unfortunately, although parking spaces were one of the facilities
22   reserved for patrons, there were no designated parking spaces available for persons
23   with disabilities that complied with the 2010 Americans with Disabilities Act
24   Accessibility Guidelines (“ADAAG”) on October 20, 2019.
25          14.    At that time, instead of having architectural barrier free facilities for
26   patrons with disabilities, Defendants have: a lack of accessible parking spaces for
27   individuals with disabilities to use, as Plaintiff was denied access to the accessible
28   spaces that existed at the Property (Section 208.1; 208.3.1); and, a lack of an
                                                  3
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 4 of 9 Page ID #:4


 1   accessible route to coincide with the only available circulation path leading from the
 2   parking lot to the entrance of the Business (Section 206.3).
 3         15.    During Plaintiff’s arrival to the Business and Property, Plaintiff noticed
 4   that accessible parking spaces existed at the Property in a parking lot adjacent to the
 5   administration office of the Business; however, these accessible spaces were blocked
 6   off and not available for use.
 7         16.    Plaintiff confronted a parking attendant and asked to park in an
 8   accessible parking space, but was instead directed to the only open parking lot for
 9   the Event: a general parking lot that did not provide any accessible parking.
10         17.    Plaintiff was denied access to the accessible parking spaces at the
11   Property and was forced to traverse to the Event from the general parking lot.
12         18.    Subject to the reservation of rights to assert further violations of law
13   after a site inspection found infra, Plaintiff asserts there are additional ADA
14   violations which affect him personally.
15         19.    Plaintiff is informed and believes and thereon alleges Defendants had
16   no policy or plan in place to make sure that there was compliant accessible parking
17   reserved for persons with disabilities prior to October 20, 2019.
18         20.    Plaintiff is informed and believes and thereon alleges Defendants have
19   no policy or plan in place to make sure that the designated disabled parking for
20   persons with disabilities comport with the ADAAG.
21         21.    Plaintiff personally encountered these barriers. The presence of these
22   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
23   conditions at public place of accommodation and invades legally cognizable
24   interests created under the ADA.
25         22.    The conditions identified supra in paragraph 14 are necessarily related
26   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
27   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
28   holder of a disabled parking placard; and because the enumerated conditions relate
                                                 4
                                            COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 5 of 9 Page ID #:5


 1   to the use of the accessible parking, relate to the slope and condition of the
 2   accessible parking and accessible path to the accessible entrance, relate to the
 3   proximity of the accessible parking to the accessible entrance, and relate to the use
 4   of the accessible restroom.
 5          23.      As an individual with a mobility disability who relies upon a
 6   wheelchair, Plaintiff has a keen interest in whether public accommodations have
 7   architectural barriers that impede full accessibility to those accommodations by
 8   individuals with mobility impairments.
 9          24.      Plaintiff is being deterred from patronizing the Business and its
10   accommodations on particular occasions, but intends to return to the Business for the
11   dual purpose of availing himself of the goods and services offered to the public and
12   to ensure that the Business ceases evading its responsibilities under federal and state
13   law.
14          25.      Upon being informed that the public place of accommodation has
15   become fully and equally accessible, he will return within 45 days as a “tester” for
16   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
17   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
18          26.      As a result of his difficulty experienced because of the inaccessible
19   condition of the facilities of the Business, Plaintiff was denied full and equal access
20   to the Business and Property.
21          27.      The Defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24          28.      The violations identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the Department of
26   Justice as presumably readily achievable to remove and, in fact, these barriers are
27   readily achievable to remove. Moreover, there are numerous alternative
28   accommodations that could be made to provide a greater level of access if complete
                                                  5
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 6 of 9 Page ID #:6


 1   removal were not achievable.
 2         29.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 3   alleges, on information and belief, that there are other violations and barriers in the
 4   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 5   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 6   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 7   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 8   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 9   have all barriers that relate to his disability removed regardless of whether he
10   personally encountered them).
11         30.    Without injunctive relief, Plaintiff will continue to be unable to fully
12   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
13                               FIRST CAUSE OF ACTION
14   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
15     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
16                                        (P.L. 110-325)
17         31.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         32.    Under the ADA, it is an act of discrimination to fail to ensure that the
21   privileges, advantages, accommodations, facilities, goods, and services of any place
22   of public accommodation are offered on a full and equal basis by anyone who owns,
23   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
24   Discrimination is defined, inter alia, as follows:
25                a.     A failure to make reasonable modifications in policies, practices,
26                       or procedures, when such modifications are necessary to afford
27                       goods, services, facilities, privileges, advantages, or
28                       accommodations to individuals with disabilities, unless the
                                                 6
                                            COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 7 of 9 Page ID #:7


 1                         accommodation would work a fundamental alteration of those
 2                         services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3                   b.    A failure to remove architectural barriers where such removal is
 4                         readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                         defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 6                         Appendix "D".
 7                   c.    A failure to make alterations in such a manner that, to the
 8                         maximum extent feasible, the altered portions of the facility are
 9                         readily accessible to and usable by individuals with disabilities,
10                         including individuals who use wheelchairs, or to ensure that, to
11                         the maximum extent feasible, the path of travel to the altered area
12                         and the bathrooms, telephones, and drinking fountains serving
13                         the area, are readily accessible to and usable by individuals with
14                         disabilities. 42 U.S.C. § 12183(a)(2).
15          33.      Any business that provides parking spaces must provide accessible
16   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
17   shall adjoin an accessible route. 2010 Standards § 502.3. Here the failure to provide
18   accessible parking spaces and an accessible route is a violation of the law.
19          34.      A public accommodation must maintain in operable working condition
20   those features of its facilities and equipment that are required to be readily accessible
21   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
22          35.      Here, the failure to ensure that accessible facilities were available and
23   ready to be used by Plaintiff is a violation of law.
24          36.      Given its location and options, Plaintiff will continue to desire to
25   patronize the Business but he has been and will continue to be discriminated against
26   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
27   the barriers.
28   ////
                                                  7
                                              COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 8 of 9 Page ID #:8


 1                              SECOND CAUSE OF ACTION
 2       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 3         37.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 4   above and each and every other paragraph in this Complaint necessary or helpful to
 5   state this cause of action as though fully set forth herein.
 6         38.    California Civil Code § 51 et seq. guarantees equal access for people
 7   with disabilities to the accommodations, advantages, facilities, privileges, and
 8   services of all business establishments of any kind whatsoever. Defendants are
 9   systematically violating the UCRA, Civil Code § 51 et seq.
10         39.    Because Defendants violate Plaintiff’s rights under the ADA,
11   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
12   52(a).) These violations are ongoing.
13         40.    Plaintiff is informed and believes and thereon alleges that Defendants’
14   actions constitute discrimination against Plaintiff on the basis of a disability, in
15   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
16   previously put on actual or constructive notice that the Business is inaccessible to
17   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
18   inaccessible form, and Defendants have failed to take actions to correct these
19   barriers.
20                                          PRAYER
21   WHEREFORE, Plaintiff prays that this court award damages provide relief as
22   follows:
23         1.     A preliminary and permanent injunction enjoining Defendants from
24   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
25   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
26   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
27   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
28   under the Disabled Persons Act (Cal. C.C. §54) at all.
                                                 8
                                            COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 1 Filed 06/11/20 Page 9 of 9 Page ID #:9


 1         2.     An award of actual damages and statutory damages of not less than
 2   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 3         3.     An additional award of $4,000.00 as deterrence damages for each
 4   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 5   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 6         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 7   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 8                               DEMAND FOR JURY TRIAL
 9         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
10   raised in this Complaint.
11

12   Dated: June 11, 2020             MANNING LAW, APC
13

14                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
15                                       Attorney for Plaintiff
16

17

18

19
20

21

22

23

24

25

26

27
28
                                               9
                                           COMPLAINT
